UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard PRIMECAP Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard PRIMECAP Fund Investor Shares 16.11% Admiral™ Shares 16.17 S&P 500 Index 12.51 Multi-Cap Growth Funds Average 10.66 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $87.83 $96.97 $0.836 $3.770 Admiral Shares 91.15 100.57 0.983 3.909 1 Chairman’s Letter Dear Shareholder, A potent blend of factors benefited Vanguard PRIMECAP Fund over the six months ended March 31: skilled fund management, ample investment opportunities, and accommodative monetary policy. The fund produced a return above 16%, easily surpassing the returns of its comparative standards, the Standard & Poor’s 500 Index (+12.51%) and the average return of peer funds (+10.66%). The PRIMECAP Fund earned its benchmark-beating returns in the most familiar places—information technology and health care stocks. PRIMECAP Management Company, the fund’s advisor, has traditionally focused on these areas and established significant holdings in them. Exposure to each during the period was over 30%, making them by far the fund’s largest sectors at about double their weighting in the benchmark index. Technology and health care stocks were also the fund’s top contributors for the half year. Industrials, the only other sector to which the fund has significant exposure, also did well. In fact, none of the eight sectors represented in the portfolio produced a decline for the fund. Despite recent choppiness, U.S. stocks were productive The broad U.S. stock market recorded a gain of about 12% for the six months ended March 31, although the path became increasingly rocky over the 2 period’s second half. Corporate earnings, for the most part, continued to rise as the U.S. economy showed modest growth. While the Federal Reserve’s stimulative bond-buying program has helped support the market for several years, since January the Fed has been making monthly cuts in its purchases, creating some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where there’s been some improvement in the economy, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed some lost ground following a difficult stretch Over the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of calendar-year 2013. The yield of the 10-year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end, but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As noted recently by the new head of our Fixed Income Group, Greg Davis, long-term investors Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar-year 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for some issuers. For money market and savings accounts, returns remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. The advisor’s patience was rewarded in technology and health care In its nearly 30 years of existence, the PRIMECAP Fund has carved out an enviable record, establishing an average annual return a few percentage points higher than that of both its benchmark and the average return of peer funds. (You can see the fund’s historical returns on the Performance Summary page.) Paradoxically, a byproduct of this long-term outperformance has been short-term underperformance on occasion. The PRIMECAP Fund has traditionally maintained holdings very different from those in its benchmark. This approach creates the opportunity to outperform, but also the risk of lagging the index in any given period. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.34% The fund expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratios were 0.44% for Investor Shares and 0.35% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Multi-Cap Growth Funds. 4 Patience is crucial to reaping the potential benefits of PRIMECAP Management’s investment strategy. The advisor, after completing exhaustive and meticulous company research, displays faith in its decisions as part of a long-term investment strategy that sometimes won’t deliver the desired results for months or even years. In each fiscal year from 2009 through 2012, the fund trailed one or both of its comparative standards as the advisor’s sector exposure and stock decisions didn’t align with the market’s movements. But the advisor never wavered from its intended course, and the results over the past 18 months have been impressive. As I mentioned earlier, the information technology and health care sectors supplied much of the PRIMECAP Fund’s return. Outperformance was most evident in the fund’s technology stocks, which surged more than 20%, or about 5 percentage points more than those in the benchmark. Most of the strength came from the software, semiconductor, and internet areas, with the hardware industry helping out. A common theme was PRIMECAP Management’s commitment to technology companies that have emerged in fine shape after enduring difficult stretches. Central to that conviction is the advisor’s view that certain technology areas will reap ongoing benefit from internet and smartphone growth across the globe. Within the health care sector, the advisor had various hits and misses, but its heavy allocation to a few top firms in the bio-technology and pharmaceutical industries boosted results. The advisor’s long-term approach is particularly evident in health care, a sector it believes will grow at a faster pace than the overall economy. PRIMECAP Management is focused on identifying companies with promising medicines at early stages in the pipeline and steadily adjusting its investments in them as appropriate. The aging segment of the U.S. population, which requires much more health care than the rest of the population, and the Food and Drug Administration’s more favorable approach to approval of new medicines have worked in the fund’s favor. While the PRIMECAP Fund leans heavily toward health care and technology, during the half-year about 15% of its assets on average were devoted to the industrial sector. The size of this allocation, combined with the sector’s 20% return for the fund, helped to lift overall performance relative to the benchmark index. Most of the gain was due to a 56% jump for the portfolio’s airline stocks. Consolidation in the airline industry has led to a favorable pricing environment and improved profitability. For more about the advisor’s strategy and the fund’s positioning during the six months, please see the Advisor’s Report that follows this letter. 5 Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania professor Philip Tetlock noted: “As a whole, experts [are] slightly more accurate than the proverbial dart-throwing chimpanzee.” The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Sources: Vanguard and Lipper, a Thomson Reuters Company. 6 Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for example, the return of U.S. stocks. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read the Outlook paper at vanguard.com/research.) Our forecasts acknowledge that no one can envision every scenario. And that underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 10, 2014 7 Advisor’s Report For the six months ended March 31, 2014, Vanguard PRIMECAP Fund returned 16.11% for Investor Shares and 16.17% for Admiral Shares, exceeding both the 12.51% return of its benchmark, the unmanaged S&P 500 Index, and the 10.66% average return of its multi-capitalization growth fund competitors. Favorable stock selection in the information technology and industrial sectors was the main reason for the positive performance. Investment environment Over the past six months, U.S. equities continued to appreciate, with the S&P 500 Index reaching an all-time high during the first calendar quarter of 2014. However, almost all of the positive returns during the period were generated during the fourth calendar quarter of 2013. Trends during the fourth quarter were generally consistent with those witnessed earlier in the calendar year, as cyclical sectors such as consumer discretionary and industrials continued to lead the market. “Momentum stocks,” particularly in the information technology sector, outperformed during this period and into early 2014. More recently, U.S. equities have been led by defensive sectors such as utilities, the best-performing sector over the first three months of 2014. Stocks with low price/earnings multiples and high dividend yields, including a number of the fund’s holdings in the health care and information technology sectors, generally outperformed the broader market, while many momentum stocks experienced sudden and severe price declines. During the period, the Federal Reserve continued to tighten U.S. monetary policy by “tapering” the amount of its monthly bond purchases by $10 billion per month. On March 19, Janet Yellen, the new Federal Reserve chair, stated that the Fed would likely continue the tapering so long as economic data continued to improve, and also that the Fed was likely to keep its federal funds rate target at the current level (between 0% and 0.25%) for a considerable time after the asset purchase program ends. Long-term interest rates, which had risen in calendar 2013, dropped over the past three months, with the 10-year Treasury note yielding 2.72% on March 31, down from 2.97% on December 31. On the geopolitical front, Russia invaded Ukraine and annexed the strategically important province of Crimea. As this letter was being written, tensions remained high, stirring investor concerns. Outlook for U.S. equities Looking ahead, we are cautious about the prospects for U.S. equities, though we continue to believe they represent a more attractive investment than bonds at current prices. As of late March, the S&P 500 Index in aggregate was trading at approximately 17 times calendar-2013 estimated earnings per share of $110, a reasonable valuation by historical standards. However, we are skeptical that the S&P 500 can sustain its recent growth rate in earnings per share. 8 Over the past two years, revenues per share for the S&P 500 grew at a 2.2% compounded average rate, while earnings per share grew at 6.2%. Looking at the next two years, consensus S&P 500 estimates assume that growth in revenue per share will accelerate to 3.6% annually while growth in earnings per share rises to 9.9% per year. We are concerned that these estimates may prove overly optimistic and may need to be revised downward. Consumer debt levels in the United States remain high and wage growth has been tepid, suggesting that the scope for growth based on additional consumer credit expansion is limited. In addition, we are concerned by the U.S. government’s persistent fiscal deficits and high debt levels relative to GDP (gross domestic product), particularly in light of the aging population. Portfolio update and outlook The portfolio remains significantly overweighted in health care and information technology stocks. As of March 31, these two sectors accounted for nearly 64% of the fund’s assets (versus 32% for the S&P 500), including nine of the ten largest holdings in the fund. The fund’s outperformance over the past six months was driven by favorable stock selection in the information technology and industrial sectors, overweight positions in the health care and information technology sectors, and underweight positions in the consumer staples, consumer discretionary, energy, and telecommunication services sectors. In the information technology area, the fund’s substantial holdings in “old technology” companies such as Adobe Systems (+27%), Hewlett-Packard (+56%), and Microsoft (+25%) contributed to the index-leading result. In the industrial sector, the fund’s airline holdings, including Southwest Airlines (+63%) and Alaska Air (+50%), significantly outperformed the broader market. We believe that many of our holdings, particularly in the information technology and health care sectors, are attractively valued. A significant number of the fund’s holdings in these sectors are characterized by high dividend yields, strong balance sheets, and low price/earnings multiples. Information technology In the information technology area, exploitation of the internet continues to proliferate through the adoption of smartphones, internet-connected machines, and other innovations. We believe we have positioned the fund to benefit from the ongoing growth of the internet by investing in companies that provide enabling technologies as well as companies that provide internet-based services directly to end users. We also remain optimistic that advances in health care technologies will continue, as we discuss below. Health care The fund’s substantial investments in health care reflect our belief that innovation in this area will continue, as well as our expectation that the consumption of health care services will grow more rapidly than 9 the overall economy for the foreseeable future. In terms of innovation, the precipitous decline in the cost of genetic sequencing is allowing researchers to identify links to diseases and rapidly develop therapies that improve the standard of care. Increasingly, drugs developed on the basis of a better understanding of the genetic causes of a disease are providing higher cure rates with fewer side effects than conventional treatments. Furthermore, global demographic trends should support growth in demand for health care given the aging of populations in most developed countries as well as in China. As the proportion of elderly people in the population increases, health care spending grows, because older people consume substantially more health care resources than the general population. We are also optimistic that the expected rise in living standards in many developing countries will open up new markets for health care products and services over time. Conclusion We remain committed to our investment philosophy, which is based on individual stock selection. Although this “bottom-up” approach can lead to periods of under-performance when the stocks in our portfolio fall out of favor, we believe it can generate superior results for investors over the long term. PRIMECAP Management Company April 8, 2014 10 PRIMECAP Fund Fund Profile As of March 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.08% 1.17% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 123 500 3,674 Median Market Cap $62.9B $66.3B $43.7B Price/Earnings Ratio 20.7x 18.6x 20.1x Price/Book Ratio 3.5x 2.6x 2.6x Return on Equity 20.1% 18.6% 17.2% Earnings Growth Rate 15.7% 12.1% 12.4% Dividend Yield 1.6% 2.0% 1.9% Foreign Holdings 10.5% 0.0% 0.0% Turnover Rate (Annualized) 17% — — Short-Term Reserves 4.1% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.93 0.94 Beta 1.02 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Idec Inc. Biotechnology 7.4% Amgen Inc. Biotechnology 4.7 Roche Holding AG Pharmaceuticals 4.3 Eli Lilly & Co. Pharmaceuticals 4.1 Texas Instruments Inc. Semiconductors 3.9 Microsoft Corp. Systems Software 3.9 FedEx Corp. Air Freight & Logistics 3.8 Google Inc. Internet Software & Services 3.8 Adobe Systems Inc. Application Software 3.7 Novartis AG Pharmaceuticals 2.9 Top Ten 42.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratios were 0.44% for Investor Shares and 0.35% for Admiral Shares. 11 PRIMECAP Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 7.8% 12.1% 12.8% Consumer Staples 0.7 9.7 8.4 Energy 4.8 10.1 9.4 Financials 5.4 16.4 17.6 Health Care 31.9 13.4 13.0 Industrials 14.7 10.7 11.5 Information Technology 31.9 18.6 18.1 Materials 2.8 3.5 3.9 Telecommunication Services 0.0 2.4 2.2 Utilities 0.0 3.1 3.1 12 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 Note: For 2014, performance data reflect the six months ended March 31, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years Investor Shares 11/1/1984 28.55% 21.66% 10.04% Admiral Shares 11/12/2001 28.66 21.77 10.17 See Financial Highlights for dividend and capital gains information. 13 PRIMECAP Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.9%) Consumer Discretionary (7.5%) * DIRECTV 8,053,962 615,484 L Brands Inc. 9,471,722 537,710 Walt Disney Co. 5,550,000 444,388 TJX Cos. Inc. 6,875,000 416,969 Ross Stores Inc. 3,712,600 265,637 Carnival Corp. 5,818,100 220,273 ^ Sony Corp. ADR 10,050,000 192,156 * Bed Bath & Beyond Inc. 2,300,975 158,307 Whirlpool Corp. 835,800 124,919 Time Warner Cable Inc. 293,304 40,235 VF Corp. 432,400 26,757 * Amazon.com Inc. 76,000 25,575 Las Vegas Sands Corp. 300,000 24,234 Macy’s Inc. 385,800 22,874 3,115,518 Consumer Staples (0.7%) CVS Caremark Corp. 1,794,065 134,304 Costco Wholesale Corp. 915,000 102,187 Kellogg Co. 700,000 43,897 PepsiCo Inc. 100,000 8,350 288,738 Energy (4.6%) ^ Transocean Ltd. 14,152,679 585,072 EOG Resources Inc. 1,865,000 365,857 Schlumberger Ltd. 3,632,200 354,140 Noble Energy Inc. 4,840,176 343,846 Exxon Mobil Corp. 615,000 60,073 * Southwestern Energy Co. 933,779 42,963 * Cameron International Corp. 687,500 42,467 Encana Corp. 1,979,000 42,311 National Oilwell Varco Inc. 310,000 24,140 ^ Petroleo Brasileiro SA ADR Type A 600,000 8,322 Cabot Oil & Gas Corp. 240,000 8,131 Petroleo Brasileiro SA ADR 400,000 5,260 Noble Corp. plc 100,000 3,274 Range Resources Corp. 12,500 1,037 1,886,893 Financials (5.2%) Charles Schwab Corp. 26,723,992 730,367 Marsh & McLennan Cos. Inc. 13,282,000 654,803 Wells Fargo & Co. 8,040,900 399,954 Chubb Corp. 2,730,500 243,834 CME Group Inc. 716,107 52,999 American Express Co. 482,100 43,403 Discover Financial Services 175,000 10,183 US Bancorp 110,000 4,715 2,140,258 Health Care (30.5%) * Biogen Idec Inc. 10,073,695 3,081,241 Amgen Inc. 15,947,300 1,966,940 Roche Holding AG 5,872,200 1,766,145 Eli Lilly & Co. 29,092,000 1,712,355 Novartis AG ADR 13,898,565 1,181,656 Medtronic Inc. 16,323,952 1,004,576 Johnson & Johnson 6,289,500 617,818 * Boston Scientific Corp. 28,342,560 383,191 GlaxoSmithKline plc ADR 4,824,100 257,752 Abbott Laboratories 5,932,900 228,476 Thermo Fisher Scientific Inc. 1,776,600 213,618 AbbVie Inc. 2,709,800 139,284 Sanofi ADR 1,235,000 64,566 Stryker Corp. 259,000 21,101 Zimmer Holdings Inc. 197,000 18,632 12,657,351 Industrials (14.1%) FedEx Corp. 11,969,012 1,586,612 Southwest Airlines Co. 34,559,300 815,945 Honeywell International Inc. 5,992,347 555,850 14 PRIMECAP Fund Market Value Shares ($000) Caterpillar Inc. 4,050,000 402,448 Union Pacific Corp. 1,828,700 343,174 Airbus Group NV 4,373,700 313,250 Alaska Air Group Inc. 3,103,900 289,625 Boeing Co. 1,744,260 218,887 United Parcel Service Inc. Class B 2,181,070 212,393 CH Robinson Worldwide Inc. 4,049,000 212,127 Deere & Co. 1,961,500 178,104 Delta Air Lines Inc. 3,778,000 130,908 United Technologies Corp. 1,007,000 117,658 * United Continental Holdings Inc. 2,597,700 115,935 Pentair Ltd. 1,300,000 103,142 Rockwell Automation Inc. 775,000 96,526 Canadian Pacific Railway Ltd. 447,800 67,363 Expeditors International of Washington Inc. 890,742 35,300 Pall Corp. 205,000 18,341 CSX Corp. 510,000 14,775 Donaldson Co. Inc. 150,000 6,360 Norfolk Southern Corp. 46,100 4,480 Safran SA 42,000 2,910 * American Airlines Group Inc. 60,000 2,196 Cummins Inc. 12,150 1,810 Republic Services Inc. Class A 17,000 581 5,846,700 Information Technology (30.6%) Texas Instruments Inc. 34,424,093 1,623,096 Microsoft Corp. 39,003,677 1,598,761 * Google Inc. Class A 1,417,843 1,580,200 * Adobe Systems Inc. 23,310,070 1,532,404 QUALCOMM Inc. 9,609,350 757,793 Hewlett-Packard Co. 20,483,690 662,852 Intuit Inc. 7,536,800 585,835 * Micron Technology Inc. 20,120,000 476,039 Intel Corp. 17,810,500 459,689 EMC Corp. 16,647,800 456,316 Oracle Corp. 9,995,000 408,895 KLA-Tencor Corp. 4,528,700 313,114 Visa Inc. Class A 1,370,138 295,758 Cisco Systems Inc. 11,427,950 256,100 NVIDIA Corp. 13,870,000 248,412 Accenture plc Class A 2,386,100 190,220 1 Plantronics Inc. 3,701,500 164,532 NetApp Inc. 4,290,000 158,301 Symantec Corp. 7,316,900 146,119 Telefonaktiebolaget LM Ericsson ADR 9,308,914 124,088 Analog Devices Inc. 2,235,000 118,768 Corning Inc. 5,243,200 109,163 *,^ BlackBerry Ltd. 10,438,600 84,344 Activision Blizzard Inc. 3,945,000 80,636 Apple Inc. 78,000 41,866 SanDisk Corp. 500,000 40,595 * Entegris Inc. 2,583,472 31,286 MasterCard Inc. Class A 412,500 30,814 Applied Materials Inc. 1,220,000 24,912 * Rambus Inc. 2,000,000 21,500 Altera Corp. 450,000 16,308 * eBay Inc. 293,000 16,185 ASML Holding NV 148,175 13,834 * F5 Networks Inc. 97,400 10,386 * Salesforce.com Inc. 154,000 8,792 Motorola Solutions Inc. 30,000 1,929 12,689,842 Materials (2.7%) Monsanto Co. 6,663,460 758,102 Potash Corp. of Saskatchewan Inc. 5,919,200 214,393 Praxair Inc. 925,000 121,147 EI du Pont de Nemours & Co. 150,000 10,065 Celanese Corp. Class A 60,000 3,331 LyondellBasell Industries NV Class A 18,700 1,663 1,108,701 Total Common Stocks (Cost $18,616,444) 39,734,001 Temporary Cash Investment (4.2%) Money Market Fund (4.2%) Vanguard Market Liquidity Fund, 0.122% (
